Citation Nr: 0911849	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-36 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
other than service-connected hypertension with secondary 
peripheral vascular disease of the left leg and amputation of 
the right lower extremity.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel





INTRODUCTION

The Veteran served on active duty from August 1988 to August 
1993, with prior active service totaling fifteen years and 
seven days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination entered in July 
2005, denying the veteran's entitlement to service connection 
for cardiovascular disease.  By prior rating action, service 
connection was established for hypertension, and by rating 
action in October 2005, secondary service connection was 
established for peripheral vascular disease of the left lower 
extremity and an amputation of the left lower extremity.  

In February 2005, the Veteran requested a hearing before the 
Board, sitting at the RO.  Such hearing was scheduled to 
occur in January 2009, but prior to its occurrence, the 
Veteran withdrew his request for a hearing.  No other request 
for a hearing remains pending.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  A preponderance of the evidence is against a current 
diagnosis of a cardiovascular disease, to include heart 
disease, other than currently service-connected hypertension 
with secondary peripheral vascular disease of the left leg 
and amputation of the right lower extremity; in the absence 
of a current diagnosis a claim for secondary service 
connection lacks legal merit.  



CONCLUSION OF LAW

A cardiovascular disorder, other than hypertension with 
secondary peripheral vascular disease of the left leg and 
amputation of the right lower extremity, to include heart 
disease, was not incurred in or aggravated by military 
service, nor may it be presumed to have been incurred 
therein; any claim for secondary service connection must be 
denied as a matter of law.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3037, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued a 
VCAA notification letter in April 2005, which fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  He was thereby informed 
about the information and evidence not of record that is 
necessary to substantiate his claims; the information and 
evidence that VA will seek to provide; and the information 
and evidence the claimant is expected to provide.  In 
addition, by a separate letter, dated in March 2006, the 
Veteran was informed as to how to establish a disability 
rating and an effective date, as outlined in the March 2006 
holding in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial VCAA 
notice letter was furnished to the Veteran prior to the RO's 
initial adjudication of the claim advanced through its rating 
action in July 2005, in accord with Pelegrini.  Full VCAA 
notice, and, specifically, that pertaining to Dingess-
Hartman, necessarily followed the initial RO adjudication, in 
contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption. Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . VA 
has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889. 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim). Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board takes notice of the fact that the record in this 
instance demonstrates that full VCAA notice was effectuated 
prior to the issuance of the final supplemental statement of 
the case by the RO in December 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
supplemental statement of the case to cure timing of a 
notification defect).  Moreover, a factual predicate for a 
grant of service connection for cardiovascuclar disease, 
other than hypertension, is not identified, given the absence 
of competent evidence of any pertinent cardiovascular 
disability.  Sanders, supra (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  On that basis, and in the absence of any 
allegation of prejudice by or on behalf of the Veteran, the 
Board cannot conclude that any defect in the timing or 
substance of the notice provided affected the essential 
fairness of the adjudication, and, thus, the presumption of 
prejudice is rebutted.  Id.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes the 
veteran's service treatment records, as well as a variety of 
examination and treatment records complied by VA and non-VA 
sources.  There is no indication that there is any other 
relevant evidence that has not been obtained.

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, the Veteran has not produced competent evidence 
that he has a cardiovascular disorder, other than his 
service-connected hypertension with secondary peripheral 
vascular disease of the left leg and amputation of the right 
lower extremity.  VA has afforded the Veteran one or more VA 
medical examinations in an effort to detect any additional 
cardiovascular disease, to include heart disease, but none 
had been found.  Under these circumstances, there is no duty 
to provide another VA examination or obtain any additional 
medical opinion.  Id.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in his 
claim for service connection for a cardiovascular disorder 
other than hypertension.  Adjudication of such claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran 
served 90 days or more during a period of war, or during 
peacetime after December 31, 1946, and a cardiovascular-renal 
disease becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b). Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, was enacted.  See 71 Fed. Reg. 52744 (2006). The 
amendment essentially codifies Allen and adds language that 
requires that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

38 U.S.C.A. § 1154(b) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of war, 
and the claimed disease or injury is combat-related, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  However, 38 
U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service, both of which are required for a 
grant of service connection.  See Libertine v. Brown, 9 Vet. 
App. 521, 522-23 (1996).  In this instance, it is not alleged 
or shown that the Veteran engaged in combat with the enemy; 
however, combat involvement, if any, is not dispositive of 
this case, inasmuch as there is no showing of current 
disability as to cardiovascular disorder, other than the 
already service-connected hypertension.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Service treatment records identify a single complaint of 
chest pain of one weeks' duration in April 1975, in addition 
to the veteran's hypertension, for which service connection 
has already been established.  The clinical impressions were 
of a normal heart and costochondritis.  No cardiovascular 
disorder, other than hypertension, is shown during the one-
year period immediately following the veteran's discharge 
from service in August 1993 and the initial post-service VA 
medical examination in December 1994 was likewise negative.  

In 2002 and thereafter, hyperlipidemia and 
hypercholesterolemia are initially identified by clinical 
data.  X-rays in May 2002 showed the heart size to be normal, 
with no evidence of congestive heart failure, edema, or 
effusion.  There was only a questionable contour abnormality 
involving the descending aorta shadow.  No evidence of acute 
cardiopulmonary disease was found to be present.  

When evaluated by a private physician in January 2003, the 
Veteran was found to have a tobacco addiction and increased 
cholesterol, and he was referred for a cardiological 
consultation in order to rule out coronary artery disease.  
No such diagnosis is thereafter indicated, and when the 
Veteran was hospitalized in December 2003 for evaluation of 
right lower extremity arterial insufficiency, he specifically 
denied any history of coronary artery disease.  (As noted 
above, service connection is in effect for right lower 
extremity arterial disease with amputation, along with 
peripheral vascular disease of the left leg.)

In 2004, the Social Security Administration determined that 
the Veteran was disabled solely on the basis of a below the 
knee amputation of his right leg.  

VA medical examination in July 2005 noted a Grade 3-6, 
systolic murmur, with no S3 or S4.  There was no diagnosis of 
an underlying heart disease at that time.

In an effort to ascertain whether a cardiovascular disease 
was present, the RO arranged for the Veteran to undergo a VA 
heart examination in September 2007.  At that time, the 
Veteran reported to the examiner that he had not claimed he 
had a heart problem and that he had not been diagnosed as 
such.  He described episodes of a slightly pulsating, dull 
tightness in his left chest, lasting only a few minutes.  It 
was not associated with shortness of breath, diaphoresis, 
palpitations, exertion, dizziness, or syncope.  Review of the 
prior examination and treatment records indicated no 
cardiovascular concerns or testing and there was no family 
history of coronary artery disease.  Clinically, there were 
normal carotid pulses, with a soft bruit heard on the right 
while standing, but not heard when he was supine.  No murmur 
was present.  An electrocardiogram was interpreted to be 
normal.  In the examiner's opinion, the Veteran had atypical 
chest pain and, as long as his electrocardiogram remained 
normal, it was judged to be unlikely that his discomfort was 
due to coronary artery disease.  It likewise was found to 
bear no relationship to the veteran's hypertension.  Various 
risk factors, including hypertension, smoking, 
hyperlipidemia, and peripheral vascular disease, were noted.  

Review of the record in its entirety fails to document the 
existence of a cardiovascular disorder, other than service-
connected hypertension with secondary peripheral vascular 
disease of the left leg and amputation of the right lower 
extremity.  There is evidence of atypical chest pain, but 
pain, alone, is not a basis for a finding of disability and 
while the Veteran has several risk factors for the 
development of coronary artery disease, no such disability is 
shown to date.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), vacated in part and remanded on other 
grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Notice is taken that the Veteran on the 
most recent VA medical examination denied having heart 
disease or ever having been diagnosed as having such a 
disability.  The VA heart examination in September 2007 
unequivocally ruled out a current diagnosis of heart disease 
or any other cardiovascular disease, other than hypertension 
with secondary peripheral vascular disease of the left leg 
and amputation of the right lower extremity, and the record 
otherwise denotes no such disability.   In view of the 
foregoing, the Board finds that the preponderance of the 
evidence is against a current diagnosis of a cardiovascular 
disorder, other than hypertension with secondary peripheral 
vascular disease of the left leg and amputation of the right 
lower extremity.  Simply put, in the absence of proof of a 
current diagnosis of the claimed disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Although the Veteran may contend that he has a heart disease, 
he has not been shown to possess the requisite medical 
training or credentials needed to render a competent opinion 
as to medical diagnosis or causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  While the Veteran is competent to report 
what comes to him through his senses, such as pain, he does 
not have medical expertise to provide a diagnosis or an 
opinion on the etiology of a particular cardiovascular 
disease, to include heart disease.  Such diagnoses are 
established by clinical and laboratory examinations performed 
by clinicians who have had training in the area of diagnosing 
cardiovascular disease and determining its etiology.  See, 
e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Layno v. Brown, 6 Vet. App. 465 (1994).  

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for a 
cardiovascular disorder, other than hypertension with 
secondary peripheral vascular disease of the left leg and 
amputation of the right lower extremity must be denied.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a cardiovascular disorder, other than 
hypertension with secondary peripheral vascular disease of 
the left leg and amputation of the right lower extremity, is 
denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


